Citation Nr: 0947507	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  06-17 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a shoulder 
disability.

3.  Entitlement to service connection for an acquired 
psychiatric disability, claimed as depression. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1986 to 
March 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2005, a 
statement of the case was issued in May 2006, and a 
substantive appeal was received in May 2006.  The Veteran 
testified before the undersigned sitting at the RO in October 
2009.  

The issue of entitlement to service connection for an 
acquired psychiatric disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence does not show that a current back 
disability was manifested during active service.

2.  The competent evidence does not show that a current 
shoulder disability was manifested during active service.





CONCLUSIONS OF LAW

1.  A back disability was neither incurred in nor aggravated 
by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2009).

2.  A shoulder disability was neither incurred in nor 
aggravated by the Veteran's active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   

The record shows that through VCAA letters dated October 
2004, December 2005, and March 2006, the appellant was 
informed of the information and evidence necessary to warrant 
entitlement to the benefit sought on appeal.  The appellant 
was also advised of the types of evidence VA would assist him 
in obtaining as well as his own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  Moreover, the March 2006 letter gave 
notice of the types of evidence necessary to establish a 
disability rating and effective date for the disabilities on 
appeal.   

Although Dingess notice did not precede the initial 
adjudication of the Veteran's claim, the later notice was 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case issued in August 2006, 
thereby curing the defective notice error.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

Based on the foregoing, the Veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claims, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In 
any event, the Veteran has not demonstrated any prejudice 
with regard to the content of the notice.  See Shinseki v. 
Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, VA 
examination reports, and lay evidence.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R.  § 3.159(c).  No 
additional pertinent evidence has been identified by the 
claimant.   

The Veteran was afforded VA examinations in February 2006, 
which included opinions of etiology.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  Given that the claims file was 
reviewed by the examiners and the examination reports set 
forth detailed examination findings in a manner which allows 
for informed appellate review under applicable VA laws and 
regulations, the Board finds the examinations to be 
sufficient.  Thus, the Board finds that a further examination 
is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues of entitlement to service connection for a back 
disability and entitlement to service connection for a 
shoulder disability on appeal.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Factual Background 

The Veteran's August 1986 enlistment examination showed 
normal musculoskeletal findings.  In a report of medical 
history completed at that time, the Veteran denied swollen or 
painful joints, painful or "trick" shoulder or elbow, or 
recurrent low back pain.  Clinically normal findings were 
again noted at a November 1986 examination.  In the 
corresponding report of medical history, the Veteran 
continued to deny swollen or painful joints, painful or 
"trick" shoulder or elbow, and recurrent back pain.  

During service in May 1994, the Veteran fell on his left 
elbow.  He was able to bend his arm, but complained of 
weakness in his hand.  Physical examination revealed full 
range of motion of the left shoulder without pain.  A 
September 1994 report of medical history was positive for 
broken bones and recurrent back pain, but negative for 
painful or "trick" shoulder or elbow and swollen or painful 
joints.  The examiner noted a history of mild low back pain.  
The corresponding report of medical examination noted the 
Veteran's upper extremities, spine, and other musculoskeletal 
as clinically normal.  

Upon separation examination in March 1997, the Veteran's 
spine and musculoskeletal findings were noted to be 
clinically normal.  The examiner did not mark the Veteran's 
upper extremities as clinically normal, but rather indicated 
mild impingement of the right shoulder.  In the report of 
medical history, the Veteran marked affirmed that he had 
swollen or painful joints, broken bones, painful or "trick" 
shoulder or elbow, and recurrent back pain.  The Veteran 
described his right shoulder as "tricky."  The examiner 
noted that the Veteran complained of right shoulder pain for 
three or four years, without weakness.  The Veteran also 
reported that his back pain still re-occurred periodically.  
The examiner noted occasional mechanical low back pain.  

Following separation from service, the Veteran complained of 
chronic low back pain in September 2005.  He reported that he 
had an injury during service, and no recent injury.  The 
examiner noted mild tenderness of the left paraspinal muscle 
over the lumbar region and diagnosed low back pain. 

In February 2006, the Veteran was afforded a VA spinal 
examination.  The Veteran reported one episode of low back 
ache when sleeping in the basement of a submarine as part of 
a hazing incident, but noted that the pain went away.  He 
also recalled falling backwards while playing football in 
1995, landing on his shoulder and buttocks and developing 
back pain again.  The pain was constant but treated with 
naproxene with good results.  The Veteran used no assistive 
devices and had no surgery.  Following physical examination, 
the examiner diagnosed the Veteran with lumbosacral strain.  

In February 2006, the Veteran was also afforded a VA 
examination of the shoulder.  The Veteran noted that in 1998 
he fell on his right shoulder.  That injury occurred after 
military service.  Objectively, the Veteran had normal range 
of motion and the examiner diagnosed right shoulder overuse 
tendonitis, normal examination.  The examiner again noted 
that the Veteran was claiming his left shoulder and that his 
right shoulder was injured after military service.  He 
reported that his left shoulder was injured while playing 
football in service.  The examiner opined that the Veteran's 
right shoulder was as likely as not related to the mild 
impingement shown in service.  

A February 2006 radiological report of the bilateral 
shoulders revealed no evidence of fracture or dislocation.  
The impression was a normal radiographic study of both 
shoulders.  

In April 2006, the examiner provided an addendum regarding 
the Veteran's spine and shoulder VA examinations.  The 
examiner noted that the radiology report showed an 
essentially negative plain radiographic examination of the 
lumbosacral spine.  The examiner reported satisfactory 
alignment on lateral view, normal lordosis, fairly maintained 
disk space heights, and open sacroiliac joints.  The examiner 
opined that the Veteran's two low back incidents in the 
military did not cause chronicity or a diagnosis of a chronic 
low back condition.  Therefore, the Veteran's low back 
condition was less likely than not related to military 
service.  

The April 2006 addendum went on to address the Veteran's 
shoulder disability.  The examiner did note a service 
treatment record that revealed a diagnosis of mild 
impingement of the right shoulder.  However, the Veteran 
currently had no right shoulder complaints.  As such, the 
examiner opined that the Veteran's right shoulder disability 
was less likely than not related to military service.  

Another April 2006 record shows that the Veteran attended a 
pain management consultation regarding pain in his lower 
back.  The examiner performed a full physical and 
neurological examination.  He diagnosed the Veteran with 
lumbago with radiculopathy down both lower extremities and 
myofascial pain over the lumbar paraspinal musculature.  He 
also noted facet joint arthralgia, L5-S1, bilaterally.    

The Veteran received an MRI of the lumbar spine with and 
without contrast in May 2006.  The vertebrae were intact and 
normally aligned, and the disk spaces were normal in width.  
No disk herniation was seen at any level and no central or 
foraminal stenosis was present at any level.  The examiner 
incidentally noted a Tarlov's cyst on the right at the T12-L1 
level and abdominal left level at T2-3.  The conus medullaris 
was normal in size and extended down to the level of the L1 
vertebral body.  The impression was an essentially normal 
study.  

The Veteran also submitted multiple lay statements.  A letter 
from his ex-girlfriend, R.R., noted severe back pain 
throughout their entire relationship, which began in 1997.  
She noted that he did not do a lot of activities because he 
would complain about the pain.  She also provided numerous 
back massages to help relieve some of the pain.  Another 
statement from a friend of the Veteran noted severe back pain 
from June of 1997.   A former border at his mother's noted 
that the Veteran was always complaining about having lower 
back pain and could not help his mother lifting heavy items.  
His current girlfriend, who stated they began dating in 
August 2004, noted that the Veteran had complained of lower 
back pain since they met, which he attributed to poor 
sleeping conditions in the Navy.  Another ex-girlfriend, 
T.J., reported that the Veteran has tremendous back pain.  
D.C., an ex-girlfriend from 1998, noted that the Veteran 
repeatedly told her that his back hurt and related it to the 
submarine service.  She also related that the Veteran could 
not mow the grass due to his pain.  Finally, at his October 
2009 hearing, the Veteran indicated that he injured his back 
during active duty, upon falling down during a football game.  
He the individual who tackled him was about 40 pounds heavier 
than he was.  He added that he had continued to experience 
back symptomatology since active service.  

Back Disability

The Board finds that entitlement to service connection for a 
back disability is not warranted.  Service treatment records 
show only occasional complaints of mechanical low back pain.  
In spite of these complaints, examiners noted the Veteran's 
spine as clinically normal in a September 1994 report of 
medical examination and on the March 1997 separation 
examination.

The first post-service medical evidence of back pain is shown 
in September 2005, almost a decade following discharge.  In 
this regard, evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges the Veteran's statements of low back 
pain and recognizes that he is competent to report such 
symptomatology. See Layno v. Brown, 6 Vet. App. 465 (1994).  
The same is true of the lay statements submitted by his 
relatives and girlfriends who have observed his symptoms.  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence. 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

As set forth previously, mechanical low back pain was noted 
in service, though no injury was documented.  The question, 
however, is whether an in-service low back problem 
constituted chronic disability, i.e., continued to the 
present time.  The lay statements of record do show that the 
Veteran had frequent post-service low back complaints.  
However, in this case, the lay statements, although 
reflecting a history of post-service complaints, do not 
constitute credible evidence that such post-service 
complaints were attributable to service.  Indeed, the Veteran 
on some occasions attributed his back pain to an in-service 
football injury.  However, he told one girlfriend it was due 
to poor sleeping conditions in service and told another 
girlfriend it was due to his work on a submarine.  In light 
of these inconsistencies, and further considering the normal 
separation examination, the evidence here is not found to 
demonstrate that the post-service complaints represented a 
continuation of an in-service injury.  Rather, it appears 
that any in-service back problems resolved prior to 
separation, and that, sometime thereafter, another back 
disorder arose which was characterized by the chronic 
complaints noted in the lay statements.  

Based on the foregoing, the lay statements of record do not 
serve to establish a grant of service connection here.  
Moreover, the competent medical evidence also fails to 
establish service connection.  Indeed, a VA examiner provided 
an opinion in an April 2006 addendum noting that the 
Veteran's two reported low back incidents in the military did 
not cause chronicity or result in a diagnosis of a chronic 
low back condition.  Therefore, the examiner opined that the 
Veteran's low back condition was less likely than not related 
to military service.  No competent evidence refutes this 
opinion.  Moreover, although the examiner did not consider 
the lay testimony of record his opinion is still found to be 
probative and supported by the evidence, in that the normal 
separation examination weighs against a finding of continuous 
symptoms.  Further, as discussed above, the Veteran's 
statements as to the origin of an in-service back injury have 
not been consistent, diminishing the probative value of the 
lay evidence.  

While acknowledging the Veteran's belief that his disability 
is due to service, the question of etiology in this case 
involves complex medical issues that the Veteran, as a 
layperson, is not competent to address.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the Board finds that a preponderance of the evidence 
is against the claim.  Accordingly, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Shoulder Disability

The Board finds that entitlement to service connection for a 
shoulder disability is not warranted.  The Veteran did not 
specify in his appeal which shoulder he was referring to and 
thus the claim has been adjudicated as a bilateral 
disability.  

Regarding the Veteran's right shoulder, service treatment 
records are silent until complaints of a trick right shoulder 
and pain for three to four years was noted on the March 1997 
report of medical history.  On the corresponding March 1997 
report of medical examination the examiner noted impingement 
of the right shoulder.  The Board notes however the fact that 
an injury occurred in service alone is not enough to 
establish service connection; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Post-service, the record is silent regarding any complaints, 
treatment, or diagnosis of a right shoulder disability.  
Indeed, upon VA examination in February 2006, the examiner 
failed to find any current chronic disability in the right 
shoulder.  The examiner diagnosed right shoulder overuse 
tendonitis, normal examination.  He opined in an April 2006 
addendum that the Veteran's right shoulder disability was 
less likely than not related to military service based on the 
normal examination findings and the Veteran's report that he 
injured his right shoulder after service and did not want to 
claim service connection for that shoulder.  

Regarding the Veteran's left shoulder, service treatment 
records are entirely silent as to any complaints, treatment, 
or diagnosis of a left shoulder disability.  Post-service, 
the record also fails to note any indications of a left 
shoulder disability.  The Veteran's multiple lay statements 
from friends and family also fail to suggest a left shoulder 
disability.  With no evidence of a left shoulder disability 
at any point in the record, the Board must find that service 
connection for a left shoulder disability is not warranted.  
Indeed, in the absence of proof of a present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

To the extent that the evidence can be found to demonstrate a 
current right shoulder disability, the evidence fails to show 
any causal relationship to service.  In fact, the Veteran 
himself stated that he was not claiming service connection 
for right shoulder disability during his examination and that 
such injury occurred after discharge.  No competent medical 
opinion relates a current right shoulder disability to 
service and the VA examiner reached the opposite conclusion.  
Under such circumstances, the claim must be denied.

Based upon the evidence of record, the Board finds that a 
preponderance of the evidence is against the claim.  
Accordingly, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

Entitlement to service connection for a back disability is 
not warranted.  Entitlement to service connection for a 
shoulder disability is not warranted.  To that extent, the 
appeal is denied.


REMAND

Upon preliminary review, the Board finds that further 
development is necessary regarding the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disability.  The Veteran was afforded a psychiatric VA 
examination in February 2006.  The examiner then provided a 
medical opinion in April 2006.  The examiner noted that the 
Veteran's depression was associated predominantly with 
chronic dysphoric mood associated with borderline personality 
disorder.  He further stated that while borderline 
personality disorder was less likely as not caused by or the 
result of injury or disease which occurred while on active 
duty, it was reasonable to speculate that potential dysphoria 
associated with borderline personality disorder was most 
likely significantly exacerbated by events while on active 
duty.  The Board notes that service connection may not be 
based upon speculation or mere possibility.  See 38 C.F.R. § 
3.102.  As such, the Board finds that the Veteran should be 
afforded a new VA psychiatric examination to determine if his 
major depressive disorder was due to or aggravated by his 
active service.  

In addition, although a claimant may describe only one 
particular mental disorder in a service connection claim, the 
claim should not necessarily be limited to that disorder.  
Rather, VA should consider the claim as a claim for any 
mental disability that may reasonably be encompassed by 
several factors including:  the claimant's description of the 
claim, the symptoms the claimant describes, and information 
the claimant submits or VA develops and obtains in connection 
with the claim.  The Court has indicated that a claimant does 
not file a claim to receive benefits only for a particular 
psychiatric diagnosis, but rather for the affliction his 
mental condition, however diagnosed, causes him.  Clemons v. 
Shinseki, 23 Vet.App. 1 (2009).  
The Board notes that in the October 2009 hearing the Veteran 
suggested a history of sexual trauma during service.  
Therefore, the Board finds that a VCAA letter regarding the 
requirements for posttraumatic stress disorder (PTSD) due to 
sexual trauma should be afforded to the Veteran.  The RO 
should then attempt to verify the Veteran's claimed stressor.  
If the RO finds the Veteran's stressor to be verifiable, the 
VA examiner should be asked to provide an opinion as to 
whether the Veteran's symptoms may be related to PTSD due to 
sexual trauma.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be furnished an 
appropriate VCAA letter as to entitlement 
to service connection for a psychiatric 
disability, to include PTSD due to 
military sexual trauma.  This letter 
should advise the Veteran of the evidence 
necessary to substantiate his claim, as 
well as what evidence he is to provide and 
what evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The notice should 
also include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  If the Veteran provides any 
information regarding in-service 
stressors, to include personal assault, 
conduct any necessary development to 
verify such stressors, to include 
obtaining the Veteran's personal records.  
As necessary, contact the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) to obtain unit records, morning 
reports and/or other appropriate documents 
to verify any reported stressor events. 

3.  After the above development is 
completed, the Veteran should be scheduled 
for an appropriate VA psychiatric 
examination to ascertain the nature and 
etiology of any acquired psychiatric 
disability.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  Any tests deemed 
medically advisable should be 
accomplished.  As to any acquired 
psychiatric disability found on 
examination, the appropriate examiner 
should respond to the following:  

a.  Did an acquired psychiatric 
disorder clearly and unmistakably 
preexist the Veteran's active 
service, and if so, did it clearly 
and unmistakably undergo a permanent 
worsening as a result of such 
service?

b.  If an acquired psychiatric 
disorder is not found to have 
preexisted service, then is it at 
least as likely as not (a 50% or 
higher degree of probability) that 
any current acquired psychiatric 
disability was first manifested 
during the Veteran's active duty 
service or is otherwise causally 
related to such service?  Further, 
if PTSD is diagnosed, is it at least 
as likely as not that such diagnosis 
is based on any verified in-service 
stressor, including personal 
assault.

c.  Did any developmental or 
personality disorder preexist the 
Veteran's service and if so, is it 
at least as likely as not that 
active service aggravated the 
developmental disorder to the point 
that a superimposed acquired 
psychiatric disorder arose as a 
result?  

The examiner should provide a clear 
rationale that includes a discussion of 
the facts and the medical principles 
involved.  If any requested opinion cannot 
be provided without resulting to 
speculation, the examiner should so state.

4.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the 
expanded record and determine if service 
connection for an acquired psychiatric 
disability is warranted.  If the claim 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

					(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


